Title: [Diary entry: 12 June 1785]
From: Washington, George
To: 

Sunday 12th. Mercury at 76 in the Morning—76 at Noon and  at Night.  Very little Wind in the forenoon, in the Afternoon there was more, & variable with Clouds & thunder but no rain. Captn. Conway and his Wife, Colo. Hooe & De Neufville, Colo. Henley Mr. Sanderson & Mr. George Digges dined here—all of whom went away [after] dinner except Mr. Digges. Whilst we were at dinner, a Mr. Aldge & a Mr. Patterson came in recommended by Genl. Greene & Mr. Benjn. Harrison Junr. Mr. Ballendine left this in the forenoon.